 1
                                 UNITED STATES DISTRICT COURT
 2
                                EASTERN DISTRICT OF CALIFORNIA
 3

 4
     EDWARD SIMEON PITTMAN,                      1:18-cv-01316-DAD-GSA-PC
 5
                   Plaintiff,                    ORDER RESPONDING TO PLAINTIFF’S
 6                                               REQUEST
           v.                                    (ECF No. 28.)
 7
     DR. KAMEN, et al.,                          ORDER DIRECTING CLERK TO SEND
 8                                               PLAINTIFF A CONSENT/DECLINE FORM
                 Defendants.
 9

10          Edward Simeon Pittman (“Plaintiff”) is a prisoner proceeding pro se and in forma
11   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with
12   Plaintiff’s First Amended Complaint, filed on November 8, 2019, on Plaintiff’s Eighth
13   Amendment medical indifference claim against defendant Kamen; and Plaintiff’s First
14   Amendment retaliation claims against defendants Kamen and Hickman. (ECF No. 14.)
15          On May 12, 2021, Plaintiff filed a request to consent to the jurisdiction of a Magistrate
16   Judge in this case. (ECF No. 28.) To that end the court shall direct the Clerk to send Plaintiff a
17   consent/decline form so he can state whether he consents to or declines the jurisdiction of a
18   Magistrate Judge. To do so, Plaintiff needs to complete the form and return it to the court.
19          Accordingly, IT IS HEREBY ORDERED that:
20          1.      This order resolves Plaintiff’s request filed on May 12, 2021;
21          2.      The Clerk is directed to send Plaintiff a consent/decline form; and
22          3.       Plaintiff shall indicate whether he consents to or declines the jurisdiction of a
23   Magistrate Judge and shall return the form to the court.
24

25   IT IS SO ORDERED.

26      Dated:     May 13, 2021                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
